Citation Nr: 1015120	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hair loss, claimed 
as secondary to her service-connected hysterectomy.

2.  Entitlement to an initial evaluation greater than 10 
percent for right wrist tendonitis, with a history of carpal 
tunnel syndrome and ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 
1978 and from January 1982 to June 2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
tendonitis of the right wrist with carpal tunnel syndrome and 
a history of a ganglion cyst rated as 10 percent disabling 
and denied service connection for hair loss due to her 
service-connected hysterectomy.  
 
The Veteran had a local hearing before an RO hearing officer 
in June 2004.  A transcript of that proceeding has been 
associated with the claims file.

The Board notes the February 2004 statement of the case (SOC) 
also included several other issues.  The Veteran properly 
appealed these issues in her March 2004 substantive appeal.  
However, the Veteran subsequently indicated in a July 2004 
written statement that she wished to withdraw her appeal for 
entitlement to service connection for allergies.  As such, 
this issue is no longer on appeal before the Board.  See 38 
C.F.R. § 20.204 (2009).  In a February 2005 rating decision, 
service connection for mitral valve prolapse, major 
depression, left shoulder strain, and bilateral elbow 
dermatitis were granted.  Thus, these issues are no longer 
before the Board for appellate review since these were 
complete grants of the benefits sought on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).     
 
The Board notes that this matter was transferred to the RO in 
Detroit in July 2003 and to the Los Angeles RO in May 2004. 
 

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has permanent hair loss that is etiologically 
related to a disease, injury, or event in service, or to any 
service-connected disability, to include her hysterectomy.

2.  The Veteran's dominant hand is her right hand.

3.  The Veteran's right hand tendonitis is manifested by 
pain, occasional numbness, and some decreased range of 
motion, but not by symptoms more closely reflecting moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The Veteran does not have permanent hair loss that is due 
to or the result of any service-connected disability or any 
other incident of service, to include her service-connected 
hysterectomy.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial disability rating greater 
than 10 percent for right wrist tendonitis with carpal tunnel 
syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.124a, Diagnostic Code (DC) 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in April 2003, March 2006, and August 2007 
satisfied many of the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  The letters informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Several of 
the letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  In this case, the notice letters 
did not include specific information pertaining to 
establishing secondary service connection, both as 
proximately due to a service-connected disability and by 
aggravation of a service-connected disability.  In part, this 
is because service connection was not granted for the 
disability underlying the secondary service connection issue, 
specifically the Veteran's hysterectomy, until after the 
initial rating decision.  Irrespective of the reasons for the 
notice deficiency, statements and other evidence that the 
Veteran and her representative have submitted demonstrate 
that the Veteran has actual knowledge of the secondary 
service connection requirements.  Her arguments have been 
responsive to the legal requirements for secondary service 
connection.  Moreover, as will be discussed in greater detail 
below, the Veteran has not demonstrated that she has a 
current chronic and permanent hair loss disability.  In that 
regard, the Board notes that the requirements for secondary 
service connection are identical to service connection on a 
direct basis with respect to the necessity of showing a 
current chronic disability.  Thus, the Veteran received 
actual notice of this requirement for establishing secondary 
service connection, and the notice error did not affect the 
essential fairness of the adjudication.  Based on the 
arguments raised by the Veteran and her representative, they 
have demonstrated actual knowledge of the requirements for 
establishing service connection on a secondary basis and it 
is reasonable to expect that the Veteran understands what was 
needed to prevail.   
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  In that regard, the Board notes that the 
claim was remanded in July 2007, in relevant part, to obtain 
VA treatment records and treatment records from Nellis Air 
Force Base.  These records were obtained and have been 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
In this case, the Board notes that the Veteran was provided a 
VA examination in September 2004, at which the examiner 
considered the Veteran's claim for hair loss, but no current 
hair loss disability was diagnosed.  In addition, as 
instructed by the July 2007 Board remand, the Veteran was 
scheduled for a second examination for her claim for service 
connection for hair loss.  The resulting February 2009 VA 
examination report noted no evidence of current hair loss or 
a chronic hair loss disability.  As will be discussed in 
greater detail below, the opinion expressed was based on 
review of the claims file and available medical records, the 
Veteran's reported history, her current symptoms, and a 
physical examination.  Based on the foregoing, the examiner 
was unable to render a current diagnosis of hair loss.  The 
Board, therefore, finds the February 2009 VA examination 
report to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for 
service connection.   

With regards to the Veteran's claim for higher rating, where 
the evidence of record does not reflect the current state of 
the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  The Veteran's September 2004 VA 
examination report is thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since she was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  In this 
regard, the Board has considered the Veteran's report in May 
2006 that she was unable to work due to numbness in her arms 
and legs.  However, she did not specifically allege that her 
right wrist disability had worsened in the previous two 
years.  Furthermore, as will be discussed below, the Veteran 
has been assigned a total disability rating for compensation 
on the basis of individual unemployability, effective from 
July 2003, based on the aggregate impact of all of the 
Veteran's service-connected disorders, including her right 
wrist disability.  Therefore, the Board finds that the 
Veteran's report in May 2006, by itself, does not suggest a 
change in her disability picture since the last VA 
examination so as to warrnt another examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

At the outset of this discussion, the Board notes that it has 
considered the applicability of the presumption afforded to 
combat veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to 
the incurrence of a disease or injury in service.  However, 
as the claimed disability is not alleged to have been 
incurred as a consequence of participation in combat, the 
Board finds that such provisions do not apply to the 
Veteran's hair loss claim. 
 
The Veteran alleges she has a current hair loss disability 
due to her service-connected hysterectomy.  Specifically, the 
Veteran contends that hormone therapy following the 
hysterectomy resulted in hair loss that was remedied by the 
prescription of pre-natal vitamins, specifically zinc.     
 
A May 2003 rating decision granted service connection for the 
Veteran's hysterectomy, which occurred in 2001.  The 
Veteran's service treatment records include follow-up 
treatment thereafter, including hormone therapy, but do not 
specifically discuss treatment for permanent hair loss.   
 
In September 2004, the Veteran was afforded a VA examination.  
The examiner noted review of the claims file.  At that time, 
the Veteran reported hair loss and thinning post-hysterectomy 
and that her hair was still thinner.  The Veteran noted that 
she had been treated for the hair loss with pre-natal 
vitamins.  On examination, the Veteran's head and face were 
unremarkable.  The examiner diagnosed resolved hair loss and 
thinning, post-hysterectomy.  

During her June 2004 RO hearing, the Veteran reported that 
she experienced hair loss after the hysterectomy and had 
eventually been put on pre-natal vitamins that "pretty well 
controls it."  The Veteran also noted that she had stopped 
taking the vitamins to assess their continued necessity and 
that her hair loss had returned, but had abated when the 
vitamin regimen was reinstituted.

In order to more fully determine the current state of the 
Veteran's hair loss, the Board remanded the claim in July 
2007 for a second VA examination.  The examiner noted review 
of the claims file and medical records.  The Veteran reported 
her 2001 hysterectomy and subsequent hormonal treatment, 
after which the Veteran experienced progressive hair loss.  
The Veteran noted that she had thereafter been put on 
multiple vitamins with good results.  The Veteran reported 
continuous use of the vitamins in the previous twelve months, 
without side effects.  On examination, the examiner found 
that the Veteran's scalp hair was normal for her age, without 
any obvious area of alopecia.  The examiner diagnosed a 
history of post-hysterectomy alopecia, resolved.  The 
examiner opined that the Veteran most likely had a mild and 
temporary thinning of her scalp hair after the hysterectomy 
due to hormonal imbalance.  Furthermore, the examiner stated 
that the hair thinning had resolved and there was no 
alopecia.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a chronic hair loss disability due to her 
service-connected hysterectomy or any other incident of 
military service. 
 
With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
that regard, in the Veteran's March 2004 substantive appeal 
and during her June 2004 RO hearing she acknowledged that the 
prenatal vitamins prescribed had stopped her hair loss and 
resolved her condition.  Thus, while the Board recognizes the 
Veteran's sincere belief in her claim for a chronic hair loss 
disability, the competent medical evidence of record and the 
Veteran's own statements show that she does not have a 
current chronic hair loss disability due to her service-
connected hysterectomy. 
 
The Board notes the Court has held that the Veteran's claim 
may still prevail if the Veteran was diagnosed with a chronic 
disability during the pendency of the appeal, even if most 
recent medical evidence suggests the disability resolved.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This 
claim, however, is distinguishable.  As noted above, the 
Veteran had some degree of hair loss and hair thinning 
following her hysterectomy in 2001.  The Board notes, 
however, that there has never been a diagnosed chronic 
disability.  Rather, the Veteran had an acute and transitory 
case of hair loss and thinning following her hysterectomy, 
which has since resolved.     
 
Service-connection first and foremost requires a diagnosis of 
a current disability.  In this case, there simply is no such 
evidence and indeed there is lay and medical evidence to the 
contrary.  Without a current diagnosis, service connection is 
not warranted on either a direct or secondary basis.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  If 
the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
 
It is noteworthy that the Veteran's appeal stems from a 
rating that granted service connection and assigned the 
initial ratings.  Accordingly, "staged" ratings may be 
assigned if warranted by the evidence.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as will be explained 
below, the Veteran's condition does not warrant "staged" 
ratings because the manifestations of her disability is 
consistent throughout the relevant time frame. 
 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In a May 2003 rating decision, the Veteran's claim for 
entitlement to service connection for right wrist tendonitis 
was granted and a rating of 10 percent was assigned, 
effective from July 2003.  The Veteran claims that the 10 
percent rating does not accurately reflect her current 
condition.

Disability ratings for diseases of the peripheral nerves 
under DC 8515 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120 (2009).  According to DC 8515, mild, moderate, and 
severe incomplete paralysis of the median nerve of the minor 
extremity warrants ratings of 10, 20, and 40 percent, 
respectively.  Mild, moderate, and severe incomplete 
paralysis of the median nerve of the major extremity warrants 
ratings of 10, 30, and 50 percent respectively.  A 60 percent 
rating is warranted where there is complete paralysis of the 
median nerve of the minor extremity; 70 percent is warranted 
for complete paralysis of the median nerve affecting the 
major extremity. 
 
Under DC 8515, "complete paralysis" of the median nerve 
produces manifestations such as the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, an 
inability to make a fist, the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances. 
 
A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial nerve regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, DCs 8510 through 8540 (2009). 
 
The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2009).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

During service, the Veteran was diagnosed alternately with 
tendonitis, carpal tunnel syndrome, and ganglion cysts of the 
right wrist.  The Veteran reported right wrist pain beginning 
in the mid-1980s.  The Veteran was placed on physical profile 
for her right wrist from at least May 2000.  The Veteran 
received physical therapy, to include paraffin treatments, 
for her right wrist pain.  Her right wrist pain affected her 
ability to type and do push-ups, among other activities.

After service, the Veteran began treating at the VA in 
approximately December 2003, at which time she reported wrist 
pain.  The Veteran was afforded a Persian Gulf Registry 
examination in December 2003, at which time the examiner 
noted a history of carpal tunnel syndrome of the right wrist.  
On examination, the Veteran had full range of motion of all 
joints without pain or dysfunction and there was no evidence 
of soft tissue swelling or deformities.  

In March 2004, the Veteran was seen for an evaluation of her 
right wrist pain.  At that time, however, the Veteran noted 
improving wrist pain with paraffin treatment, but stated that 
she continued to use her wrist orthosis for support, 
especially when bowling.  The Veteran reported ongoing 
difficulties opening a cap that was too tight, but that wrist 
pain no longer woke her up at night.  The pain was mostly in 
the dorsal wrist, exacerbated by hyperextension with 
occasional numbness and swelling in the second and third 
digits or shooting pain to the second and third digits and up 
to the dorsal forearm.

The Veteran was afforded a general VA examination in 
September 2004.  At that time, the examiner noted review of 
the claims file and medical records.  The Veteran reported 
chronic right wrist pain due to tendonitis and carpal tunnel 
syndrome, beginning in 1986 when she began using a computer 
at work.  The Veteran noted that she had been treated 
conservatively and was currently attending physical therapy 
twice per week.  The examiner noted that the Veteran was 
retired and currently unemployed, but that she would be 
attending school full-time majoring in dental assistance.  
The examiner noted that the Veteran was right handed, as the 
Veteran writes, eats, and combs with that hand.  On 
examination, the Veteran had no deformities in her 
extremities and strength of 3.5 to 4+, with equal range of 
motion bilaterally.  The Veteran reported no use of 
mechanical aids.  The examiner diagnosed right wrist 
tendonitis with carpal tunnel syndrome.  

At the time of her general VA examination, the Veteran was 
also examined specifically for her right wrist disability.  
At that time the Veteran reported flare-ups without any 
precipitating factors, but aggravated by lifting.  The 
Veteran stated that flare-ups included pain, weakness, 
fatigue, and functional loss of 100 percent, with a frequency 
of once per week.  The Veteran reported that the condition 
interfered with all daily activities.  The examiner found 
that the median nerve was involved and that the condition was 
characterized by paresthesias.  On examination, there was no 
motor or sensory impairment, but evidence of neuritis.  There 
was no muscle wasting or atrophy of the forearms or hands.  
At the right wrist, the Veteran had dorsiflexion from 0 to 64 
degrees, palmar flexion from 0 to 72 degrees, radial 
deviation from 0 to 18 degrees, and ulnar deviation from 0 to 
42 degrees, without pain on motion.  With flare-ups, the 
examiner noted there would be an additional five to ten 
percent limitation of motion, due to repetitive use of the 
dominant hand and characterized by pain and fatigue.  
Phalen's test was positive and Tinel's test negative.  The 
examiner diagnosed status post right wrist tendonitis with 
carpal tunnel syndrome.

In May 2006, the Veteran reported that she was unable to work 
due to numbness in her arms and legs.  On examination, there 
was no edema of the extremities and the Veteran was able to 
move all extremities.  That same month, the Veteran reported 
joint pain, but denied joint swelling or muscle aches.  

As noted above, the Veteran is currently assigned a 10 
percent rating for her service-connected right wrist 
tendonitis with carpal tunnel syndrome.  In order to receive 
a 30 percent rating, the current medical evidence of record 
would need to demonstrate that the Veteran experiences 
incomplete paralysis of the right wrist, her major extremity 
as she is right-handed, that is moderate in severity.  After 
a complete review of the records, the Board concludes that a 
higher rating is not warranted.

In that regard, the Board notes that on examination, the 
Veteran showed no evidence of motor or sensory deficits and 
had only minor limitation of motion at the right wrist 
without pain on motion.  Moreover, there is no evidence of 
muscle atrophy of the hand or forearm and the Veteran's 
strength was 3.5 to 4+ on examination.  The Veteran had a 
positive Phalen's test, but a negative Tinel's test.  There 
is no indication of a physician-noted period of 
incapacitation relative to the right wrist in the previous 
twelve months.  Thus, there is some evidence of paresthesia 
based on complaints of numbness and tingling, as well as 
reports of pain on repetitive use.  These symptoms support a 
"mild" condition.  The Veteran has nearly full function of 
her right upper extremity.  She certainly does not have 
moderate or severe limitation of motion or complete paralysis 
of the extremity.

Therefore, as the VA examination and other treatment records 
do not demonstrate disability in the right wrist that is more 
than mild in nature, the Board finds that the preponderance 
of the evidence is against granting an increased evaluation 
for the Veteran's service-connected right wrist tendonitis 
with carpal tunnel syndrome. 
 
The Board has considered alternative DCs under which the 
Veteran's right wrist disability may be rated. 
 
The remaining applicable DCs relating to wrist disabilities 
include DC 5214 (ankylosis of the wrist) and DC 5215 
(limitation of motion of the wrist).  The Board notes that 
there is no evidence of record showing that the Veteran has 
ankylosis of the right wrist.  Indeed, the Veteran has nearly 
full range of motion of the right wrist.  As such, DC 5214 is 
not applicable. 
 
Under DC 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent, whether the 
major or minor extremity, and requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, DC 5215 (2009).  The 
regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I (2009). 
 
In this instance, not only does DC 8515 contemplate 
disability in the same anatomical region as DCs 5213, 5214, 
5215, and 5309 - the wrist and hand, but DC 8515 also 
contemplates symptomatology similar to that contemplated by 
these DCs; for example, symptoms affecting functioning such 
as movement in the wrist and hand.  As the symptomatology 
considered in a rating for paralysis of the median nerve 
overlaps with the symptomatology considered in a rating for 
orthopedic limitation of the wrist or hand, in the same 
anatomical region, to combine these ratings would constitute 
pyramiding and should not be allowed.  See 38 C.F.R. § 4.14 
(2008); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
Therefore, as the Board has considered the Veteran's symptoms 
in its evaluation of her service-connected carpal tunnel 
syndrome under DC 8515, the Board need not evaluate these 
same symptoms again under the aforementioned DCs.  
Regardless, the Board does note that the ranges of motion 
recorded at the September 2004 VA examination are not 
sufficient to warrant a compensable evaluation under DC 5215.  
Additionally, there is no other medical evidence of record 
which would suggest that the Veteran's ranges of motion would 
warrant a compensable evaluation under DC 5215.  
Specifically, the Board notes that during weekly flare-ups, 
the Veteran's limitation of motion would be further limited 
by five to ten percent.  Thus, even during flare-ups, the 
Veteran would not be entitled to a compensable rating under 
DC 5215.

DC 5003 is also inapplicable because there is no evidence the 
Veteran has arthritis in her hand or wrist.  The Board also 
considered whether a higher rating could be provided under DC 
8516, for disabilities affecting the ulnar nerve.  Again, 
however, there is no evidence of muscle atrophy of the hand 
or forearm or problems with contraction or extension of the 
ring or little fingers of the right hand.  Thus, even under 
DC 8516, the Veteran's condition, at best, most nearly fits 
the picture of "mild," which is also rated as 10 percent 
under DC 8516. 
 
Additionally, the Board acknowledges the Veteran's contention 
that she has significant pain in the right wrist with use.  
Certainly, as lay people, the Veteran is competent to attest 
to physical symptoms she experiences, such as pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Board finds the more persuasive and probative 
evidence to be the manifestations and symptoms actually found 
by competent VA health care specialists during the course of 
examination.  Specifically, during the September 2004 VA 
examination, the examiner found only slightly limited range 
of motion without pain.  The examiner acknowledged that there 
would be pain on repetitive use, but that such pain and 
fatigue would result in a decrease in range of motion of only 
five to ten percent.

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's right, 
dominant, wrist tendonitis with carpal tunnel syndrome.

Extraschedular Considerations 
 
The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 
 
According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating. 
 
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right wrist tendonitis with carpal tunnel syndrome 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's right wrist disability 
with the established criteria shows that the rating criteria 
more than reasonably describe the Veteran's disability level 
and symptomatology. 
 
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), to the limited extent that the Veteran 
exhibits other related factors such as those provided by the 
regulation as "governing norms" she has already been 
separately compensated.  Initially, the Board notes that the 
Veteran has reported on several occasions that she was 
retired and unemployed.  The Veteran has attributed that 
unemployment, in part, to numbness and tingling in her legs 
and arms.  It is noted that in a September 2005 rating 
decision the Veteran was assigned a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU), effective from July 2003.  The TDIU award was made in 
recognition of the aggregate impact of all of the Veteran's 
service-connected disorders, including her right wrist 
disability.  In this case, therefore, the TDIU award has 
compensated the Veteran for any loss in gainful employment 
(i.e., marked interference with employment) due to service-
connected disease or disability.  There is otherwise nothing 
exceptional about the clinical manifestations of the 
Veteran's right wrist disability, nor has it required 
frequent periods of hospitalization or, indeed, any period of 
hospitalization.  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for hair loss, claimed as 
secondary to her service-connected hysterectomy, is denied.

Entitlement to an initial evaluation greater than 10 percent 
for right wrist tendonitis, with a history of carpal tunnel 
syndrome and ganglion cyst, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


